DETAILED ACTION
	This non-final office action is in response to Applicant’s submission filed July 28, 2021.  The instant application is a continuation of Application No. 16549589 now U.S. Patent No. 11107022.  Currently Claims 1-20 are pending.  Claims 1 and 11 are the independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Hierarchical Role Based Access Control for a Building Floorplan and Resources Hierarchical Data Model.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11107022. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No 11107022 essentially incorporates all of the limitations of the instant application (17386996) with the obvious difference that in claims 1-18 of the instant application, some limitations have been deleted.  One of ordinary skill in the art at the time of the invention some limitations have been deleted.  One having ordinary skill in the art would have found it obvious to delete these limitations because the same end result of role based access control for a building model/floorplan will be obtained.  Below is a mapping of the conflicting claims.

App. No. 17386996
USPN 11107022
1
1
2
2
3
1
4
1
5
1
6
1
11
9
12
10
13
11
14
11

11
16
11
17
11
18
11









Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Regarding independent Claims 1 and 11, the claims are directed to the abstract idea of role based access control.  This is a process (i.e. a series of steps) which (Statutory Category – Yes –process).  
The claims recite a judicial exception, a method for organizing human activity, role based access control (Judicial Exception – Yes – organizing human activity).  Specifically the claims are directed to only enabling access to building floorplan (data model) data based on the role of a human user, wherein role based access control is a fundamental economic practice that falls into the abstract idea subcategories of sales activities and commercial interactions.  See 2019 Revised Guidance, 84 Fed. Reg. at 52.  Further all of the steps of “storing”, “executing”, “authorizing”, and “updating” recite functions of the role based access control are also directed to an abstract idea that falls into the abstract idea subcategories of sales activities and commercial interactions.  Accordingly, the claims recite an abstract idea – fundamental economic practice, specifically in the abstract idea subcategories of sales activities and commercial interactions.  The exceptions are the user (who is a person) and additional limitations of generic computer elements: computer executable instructions, process and memory.  See 2019 Revised Guidance, 84 Fed. Reg. at   52.  Accordingly the claims recite an abstract idea under Step 2A, Prong One, we proceed to Step 2A, Prong Two. Considering whether the additional elements set forth in the claim integrate the abstract idea into a practical application (See 2019 Revised Guidance, 84 Fed. Reg. at 54-Alice, 573 U.S. 208, 223.  Generic computers performing generic 

Additionally, the claims recite a judicial exception, a mental processes, which can be performed in the human mind or via pen and paper (Judicial Exception – Yes – mental process).  
The claimed steps of executing the data model, authorizing a user and updating information all describe the abstract idea.  These limitations as drafted are directed to a process that under its reasonable interpretation covers performance of the steps in the mind but for the recitation of the generic computer components.  Other than the recitation of a processor, memory and instructions nothing in the claimed steps precludes the step from practically being performed in the mind.  The claims do not recite additional elements that are sufficient to amount to significantly more than the abstract idea because the step(s) of storing a representation of a building is directed to insignificant pre-solution activity (i.e. data gathering).  The mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process. (Judicial Exception recited – Yes – mental process).
The claims do not integrate the abstract idea into a practical application.  The generic memory, processor and instructions are recited at a high level of generality merely performs generic computer functions of receiving and processing data.  The generic processor merely applies the abstract idea using generic computer components.   The elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The 
As discussed above the additional elements in the claims amount to no more than a mere instruction to apply the abstract idea using generic computing components, wherein mere instructions to apply an judicial exception using generic computer components cannot integrate a judicial exception into a practical application or provide an inventive concept.  For the receiving and storing steps that were considered extra-solution activity, this has been re-evaluated and determined to be well-understood, routine, conventional activity in the field. Applications specification does not provide any indication that the computer/processor is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is ineligible (Provide Inventive Concept – No).


Regarding dependent claims 2-10 and 12-18 the claims are directed to the abstract idea of role based access control and merely further limit the abstract idea claimed in independent claims 1 and 11.  
Claims 2 and 12 further limits the abstract idea by limit the different levels to one or more of root, customer, region, building, floor, area of floor or space (a more detailed abstract idea remains an abstract idea).  Claims 3 and 13 further limit the abstract idea by limiting the roles to allow users to access, create, update or send building data (a more detailed abstract idea remains an abstract idea).  Claims 4 and 14 further limit the abstract idea by authorizing use data model access based on an inputted credential (a more detailed abstract idea remains an abstract idea).  Claims 5 and 15 further limit the abstract idea by identifying the role of the user (a more detailed abstract idea remains an abstract idea).  Claims 6 and 16 further limit the abstract idea bi by providing updated information to a client device (a more detailed abstract idea remains an abstract idea).  Claims 7 and 17 further limit the abstract idea by updating information about building resources (a more detailed abstract idea remains an abstract idea).  Claims 8 and 18 further limit the abstract idea by limiting one of the roles to a super administrator (a more detailed abstract idea remains an abstract idea). Claims 9 and 19 further limit the abstract idea go updating building information (a more detailed abstract idea remains an abstract idea).
None of the limitations considered as an ordered combination provide eligibility because taken as a whole the claims simply instruct the practitioner to apply the abstract idea to a generic computer.  

Further regarding claims 1-20, Applicant’s specification discloses that the claimed elements directed to a memory, processor, and instructions at best merely comprise generic computer hardware which is commercially available. More specifically Applicant’s claimed features directed to a system do 
Accordingly the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor, etc.). Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor, etc.).  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a computer implemented method is at best recite generic, well known hardware.  However, the recited generic hardware simply performs generic computer function of storing, accessing, displaying or processing data. Generic computers performing generic, well known computer functions, alone, do not amount to significantly more than the abstract idea.  Further the recited memories are part of every conventional general purpose computer.  
Applicant has not demonstrated that a special purpose machine/computer is required to carry out the claimed invention.  A special purpose machine is now evaluated as part of the significantly more 

Applicant’s specification discloses that the claimed elements directed to a system, processor, interface, component and memory merely comprise generic computer hardware which is commercially available.  More specifically Applicant’s claimed features directed to a system and components do not represent custom or specific computer hardware circuits, instead the term system merely refers to commercially available software and/or hardware.   Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea." See Alice Corp. Pry. Ltd., 134 S.Ct. at 2360.
Accordingly the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor).  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a memory, processor, instructions or similar generic computer structures which at best recite generic, well known hardware.  However, the recited generic hardware simply performs generic computer function of storing, accessing, displaying or processing data. Generic computers performing generic, well known computer functions, alone, do not amount to significantly more than the abstract idea.  Further the recited memories are part of every conventional general purpose computer.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fernandes et al., U.S. Patent Publication No. 20130218890. 

Regarding Claims 1 and 11, Fernandes et al. discloses a system and method comprising:
Storing a representation of a building floorplan (layout, blueprint, architectural diagrams, etc.) and a data model as computer-executable instructions (Figure 4, Elements 120, 154; Figures 8, 9, 12-18; Paragraphs 65, 69, 78, 81, 105; Claims 11, 12), the data model comprising a hierarchy of different levels and representing information about building resources associated with the building floorplan, each level of the data model being assigned with a user’s role (Figure 4, Elements 112, 114, 116, 118; Figure 10, Element 244; Figure 20, Element 622, 630, 636; Figure 23, Elements 654, 656, 658; Figure 24; Paragraphs 57-62, 70, 111, 113; Claim 2);
Executing the data model to manage building resources (Figures 2, 4, 5);
Authorizing a user to access the data model (Figure 3; Figure 4, Elements 112, 114, 116, 118; Figures 21, 22; Abstract; Paragraphs 51, 57, 58, 81, 105, 111, 136; Claim 2);
After the authoring, updating information about the building resources associated with at least a level based on the user’s role (Paragraphs 62,63, 81, 93, 94, 105, 110, 111, 134; Figure 18).

Regarding Claims 2 and 12, Fernandes et al. discloses a system and method wherein the different levels represent ONE or more of:  root customer OR a customer OR a region OR a building in the region OR a floor of the building OR an area of the floor OR a space (Paragraphs 57, 58, 65, 69, 78, 81).

Regarding Claims 3 and 13, Fernandes et al. discloses a system and method wherein the user’s level allows the user to access or create or update or send information about the building resources at that level and levels below in the hierarchy of different levels (Paragraphs 59-64, 70, 115, 116, 110, 111).

Regarding Claims 4 and 14, Fernandes et al. discloses a system and method wherein the authorizing a user is based on a credential (e.g. login, password) input by the user (Figure 3, Element 60; Figure 4, Elements 112, 114, 116, 118; Figures 20, 21; Paragraphs 45, 51, 58, 60, 136).

Regarding Claims 5 and 15, Fernandes et al. discloses a system and method wherein authorizing a user comprises identifying the role associated with the user (Figure 3; Figure 4, Elements 112, 114, 116, 118; Figures 21, 22; Abstract; Paragraphs 51, 57, 58, 81, 105, 111, 136; Claim 2).

Regarding Claims 6 and 16, Fernandes et al. discloses a system and method comprising providing the updated information to a client device that provides information about the building resources (Paragraphs 62,63, 81, 93, 94, 105, 110, 111, 134; Figures 7, 8, 12-17).

Regarding Claims 7 and 17, Fernandes et al. discloses a system and method comprising after authorizing updating information about the building resources associated one or more lower levels connected to the level in the data model based on the user’s role (Paragraphs 51, 57-69, 63, 64 (inherit), 84, 115, 116).

Regarding Claim 8 and 18, Fernandes et al. discloses a system and method wherein the user’s role is a ‘super’ administrator role to access the data model and update information at any level of the model (Paragraphs 57, 63, 64, 97, 111, 113; Figure 12, Element 446; Figure 22).

Regarding Claims 9 and 19, Fernandes et al. discloses a system and method wherein updating information about the building resources comprises adding or modifying or deleting the information (Paragraphs 62, 63, 81, 93, 94, 105, 110, 111, 134).

Regarding Claims 10 and 20, Fernandes et al. discloses a system and method further comprising authorizing updating information about the building resources associated one or more lower levels than the level associated with the user’s role (Paragraphs 51, 57-69, 63, 64 (inherit), 84, 115, 116).







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033. The examiner can normally be reached M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3623